DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant did not make substantive arguments and canceled all previous claims for new claims 11, 12.
Claim Objections
Claims 11, 12 are objected to because of the following informalities: each claim should be in the form of a single sentence, but each of claims 11, 12 has multiple sentences ending with multiple periods.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), always true rather than sometimes done) to the original disclosure is considered new matter and must be removed or otherwise demonstrated as inherent.  Applicant should note the evidence or admission supporting this is common or well-known may be used in a rejection against the claimed limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation "Said pair of matched quartz crystal resonators", “the two altered frequencies”.  There is insufficient antecedent basis for these limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,410,822 to Filler in view of U.S. PGPub 2017/0350780 to Daito et al.  Filler teaches a composite crystal resonator (22) comprising two quartz crystals (10, 12), wherein the magnitude and direction of the acceleration sensitivity vectors of two crystals are determined (see col. 3, lines 1-10 for formulas) corresponding to the magnitude and direction of maximum frequency shift per change in acceleration, and wherein the composite resonator is constructed by aligning the two vectors in an antiparallel relationship (as illustrated in Figs. 2, 3).  Filler does not specify the two crystals are cut from the same source crystals as claimed.  Daito also teaches a quartz crystal resonator sensor unit comprising three cubic or blanks for a body member and two end caps are cut from a same piezoelectric crystal block.  This unit is designed so that the thickness shear vibration mode in the direction parallel to the cylinder body axis, which is less sensitive to stress, is free from stress propagation from the outer sensor body by disconnecting one pair of the resonator edge from the sensor body.  It would have been obvious to one having ordinary skill in the art to modify Filler’s invention by using crystals from the same source crystals to construct the sensor as suggested by Daito, for the same advantage.  Furthermore, since the sensor suggested by Filler and Daito meets the physical limitations claimed and appear patentably indistinguishable, the discovery of a previously unappreciated property, i.e., reduced parasitic capacitance and inductance, of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2010/0121596 to Rodriguez et al. in view of Filler.  Rodriguez teaches methods and systems for accelerometers comprising an oscillator circuit (for inputting resonating frequency of an accelerometer sensor 22) wherein analog signals are digitized for an output device 26 (see at least Fig. 2 and description), wherein the signal is inputted into a mixer 40 and a lowpass filter 42, and the frequency by which the signal from the sensor 22 was mixed down is then added to the digitally estimated frequency in order to produce an accurate estimate.  Rodriguez does not specify using a pair of quartz crystal resonators aligned with Γmax vectors in exactly parallel but opposite directions (which is the definition of anti-parallel).  Filler teaches a composite crystal resonator (22) comprising two quartz crystals (10, 12), wherein the magnitude and direction of the acceleration sensitivity vectors of two crystals are determined (see col. 3, lines 1-10 for formulas) corresponding to the magnitude and direction of maximum frequency shift per change in acceleration, and wherein the composite resonator is constructed by aligning the two vectors in an antiparallel relationship (as illustrated in Figs. 2, 3).  This design achieves a more complete cancellation of vibrational effects for all acceleration directions and it would have been obvious to one having ordinary skill in the art to modify Rodriguez’ invention to use the composite crystal resonator suggested by Filler for acceleration sensing/the accelerometer sensor 22 for the same advantage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

USP7184725 teaches down-converting dual resonators for RF signals.
Please note carefully of the statutory response periods set forth in the Office Action Summary (PTOL-326).  Extension fees and time periods CANNOT be waived.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571)272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.